Citation Nr: 0415966	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-09 816	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina




THE ISSUE

Entitlement to service-connection for bilateral hearing loss.




ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
approximately September 1948 to April 1969.   This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 2002 rating decision by the Winston-Salem Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
December 2003, a Travel Board hearing was held before the 
undersigned.  A transcript of that hearing is of record.  At 
the veteran's request, the case was held in abeyance for 
submission of a medical opinion.  


FINDINGS OF FACT

1.  The record reflects unequivocally that the veteran was 
subjected to extensive noise trauma in service.  

2.  Competent evidence reasonably establishes that the 
veteran's bilateral hearing loss disability is related to the 
noise trauma in service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss disability is 
warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  Regulations implementing the VCAA have been 
published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  In light of the favorable disposition below, any 
extended discussion of the impact of the VCAA in this case is 
not necessary.  

II.	Factual Background

Service Medical Records show that on at least ten separate 
occasions from 1951 to 1955, the veteran complained of 
decreased hearing, inability to hear, and earaches. Otitis 
media was repeatedly diagnosed.  On a November 1951 
examination a watch tick test revealed right ear hearing was 
15/15, but left ear hearing was 5/15.  Otitis was noted on a 
February 1954 jump school examination.  A November 1964 
audiometry showed puretone thresholds of 50 at the 2000 and 
4000 hertz frequencies; however, December 1964 audiometry was 
normal.  On his November 1968 retirement examination, the 
veteran reported a history of hearing loss.  Audiometry 
showed hearing was within normal limits.  

Postservice medical records do not provide clear evidence as 
to when the veteran's hearing loss disability was first 
diagnosed.  While the first records showing treatment for 
hearing loss are dated in October 1993, the evidence suggests 
that the veteran received treatment at an earlier date.  
October 1993 records from Womack Army Hospital note a request 
to recheck puretone thresholds.  By December 1993, the 
veteran had received replacement hearing aids from Walter 
Reed Army Medical Center.  A December 1993 record appears to 
note a July 1989 hearing aid evaluation and the issuance of 
hearing aids in March 1990.  A record of private audiometry 
appears to show at least high frequency hearing loss; 
however, the date is obscured in the photocopy received.  

On VA audiological evaluation in February 2003, the 
audiologist opined that as puretone thresholds on separation 
audiometry were normal, "it is unlikely that current 
[hearing loss] is attributable to service-related noise."  
The veteran submitted a January 2004 examination report and 
statement from Dr. H.C.P., a private otolaryngologist, 
indicating that the veteran " has a significant high 
frequency hearing loss in both ears and with years of noise 
exposure during his Army service, it is overwhelmingly likely 
that this is the specific cause for his problems."  

III.	Criteria and Analysis

The law provides that service connection will be granted for 
a disability if it is shown that the appellant suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the 
merits on the issue of service connection, there must be 
medical evidence of current disability; medical or, in 
certain circumstances lay, evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

It is not in dispute that the veteran had exposure to noise 
trauma in service.  His records show that he engaged in 
combat, was a machine gunner, and was a parachute jumpmaster 
(all known sources of noise).  Likewise, it is amply 
documented, and not in dispute, that he now has hearing loss 
disability.  However, to establish service-connection for 
hearing loss disability the veteran must also present 
competent evidence of a nexus between the current hearing 
loss disability and the noise exposure in service.  Here, the 
medical record contains two conflicting opinions as to 
whether or not there is such a nexus.  The Court has held 
that the Board must determine how much weight is to be 
attached to each medical opinion of record. See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  Although, the February 2003 
VA opinion (by an audiologist) states that the veteran's 
current hearing loss is not related to his noise exposure in 
service, the Board finds more persuasive the January 2004 
nexus opinion by the private medical doctor.  That opinion is 
by an otolaryngologist who presumably, by 
education/specialty, has more expertise in determining the 
etiology of a hearing loss disability than would an 
audiologist.  As the private otolaryngologist opined that it 
is "overwhelmingly likely" that the veteran's hearing loss 
disability is due to noise trauma in service, the Board 
concludes that service connection for bilateral hearing loss 
disability is warranted.   


ORDER

Service-connection for bilateral hearing loss is granted.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



